Exhibit 10.1

 

Stock Purchase Agreement

 

Dated as of

 

December 15, 2016

 

By and Among

 

Ever Asia Financial Group, Inc, Guoqiang Qian, Min Shi, Yanping Qian,

Linbao Zhang, Guofang Zhu, Qinsheng Lu, Yingcai Xing, Baocheng Liu,

Changsen Guo, and Yi Sun

 

and

 

Micahel J. Johnson

 

and

 

Media Analytics Corporation


 



   

 

 

Table of Contents

 



Section 1.     Construction and Interpretation 3 1.1. Principles of
Construction. 3 Section 2.     The Transaction 4 2.1. Purchase Price. 4 2.2.
Transfer of Shares and Terms of Payment. 4 2.3. Closing. 4 Section
3.     Representations and Warranties 4 3.1. Representations and Warranties of
the Seller and the Company. 4 3.2. Covenants of the Seller and the Company. 7
Section 4.     Miscellaneous 10 4.1. Expenses. 10 4.2. Governing Law. 10 4.4.
Disclosure. 11 4.5. Notices. 11 4.6. Parties in Interest. 12 4.7. Entire
Agreement. 12 4.8. Amendments. 12 4.9. Severability. 12 4.10. Counterparts. 12
EXHIBIT A 14 EXHIBIT B 15

 



   

 

 

Stock Purchase Agreement

 

This stock purchase agreement (“Agreement”), dated as of
_________________________, is entered into by and among Media Analytics
Corporation. (the “Company”) and Michael J. Johnson (the “Seller”), and the
Purchaser(s) identified in Exhibit A attached hereto or their assigns (the
“Purchaser(s)”), and together with the Company and the Seller, the “Parties”).

 

W i t n e s s e t h:

 

Whereas, the Seller is a shareholder of Media Analytics Corporation., a
corporation organized and existing under the laws of the State of Florida, who
owns and/or controls in the aggregate 7,600,000 shares of the Company
(“Shares”), which represents approximately 75.99% of the issued and outstanding
common shares of the Company; and

 

Whereas, the Purchaser(s) desire to acquire all of the Shares.

 

Now, Therefore, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Seller of such
common stock of the Company to the Purchaser(s):

 

Section 1.      Construction and Interpretation

 

1.1.Principles of Construction.

 

1.1.1.All references to Articles, Sections, subsections and Exhibits are to
Articles, Sections, subsections and Exhibits in or to this Agreement unless
otherwise specified. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitations.”

 

1.1.2.In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

1.1.3.The Table of Contents hereto and the Section headings herein are for
convenience only and shall not affect the construction hereof.

 

1.1.4.This Agreement is the result of negotiations among and has been reviewed
by each Party’s counsel. Accordingly, this Agreement shall not be construed
against any Party merely because of such Party’s involvement in its preparation.

 

1.1.5.Wherever in this Agreement the intent so requires, reference to the
neuter, masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.

 



Page 3 of 15  

 

 

Section 2.      The Transaction

 

2.1.Purchase Price.

 

The Seller hereby agree to sell to the Purchaser(s), and the Purchaser(s), in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Seller
7,600,000 common shares of the capital stock of the Company (the “Acquired
Shares”) for a total purchase price of One Hundred Seventy Five Thousand Dollars
($175,000) (the “Purchase Price”), payable in full to the Seller according to
the terms of this Agreement, in United States currency as directed by the Seller
at Closing.

 

2.2.Transfer of Shares and Terms of Payment.

 

In consideration for the transfer of the Acquired Shares by the Seller to the
Purchaser(s), the Purchaser(s) shall pay the Purchase Price in accordance with
the terms of this Agreement. Transfer of the shares and payment thereof shall be
in the following manner:

 

2.2.1.Upon execution of this Agreement, the Purchaser(s) shall transfer One
Hundred Seventy-Five Thousand Dollars ($175,000) to the Attorney Trust Account
of Lucosky Brookman, LP (the “Escrow Agent”).

 

2.2.2.Simultaneously with the transfer of the Payment, the Seller shall deliver
to the Escrow Agent, the certificates for the Acquired Shares duly endorsed for
transfer or with executed stock powers medallion guaranteed attached or, in the
case of a foreign shareholder, executed and notarized stock powers.

 

2.2.3.The Purchase Price and the Acquired Shares shall be held by the Escrow
Agent and distributed in accordance with and pursuant to the provisions of the
Escrow Agreement entered into by and among the Purchaser(s), the Seller and the
Escrow Agent (the “Escrow Agreement”), attached hereto as Exhibit B.

 

2.3.Closing.

 

Subject to the terms and conditions of this Agreement, the Closing shall take
place by wire transfer and overnight mail on or before December 15, 2016 (the
“Closing Date”).

 

Section 3.      Representations and Warranties

 

3.1.Representations and Warranties of the Seller and the Company. The Seller and
the Company hereby make the following representations and warranties to the
Purchaser(s):

 

3.1.1.The Company is a corporation duly organized and validly existing under the
laws of the State of Florida and has all corporate power necessary to engage in
all transactions in which it has been involved, as well as any general business
transactions in the future that may be desired by its directors.

 

3.1.2.The Company is in good standing with the Secretary of State of Florida.

 



Page 4 of 15  

 

 

3.1.3.At Closing, all of the Company’s outstanding debts and obligations shall
be paid off in full (at no expense or liability to the Purchaser(s)) and the
Seller shall provide Settlement and Release Agreements from each creditor as
evidence of such payoff to the Purchaser(s)’s reasonable satisfaction. Should
the Purchaser(s) discover any obligation of the Company that was not paid prior
to the Closing Date, the Seller undertakes to indemnify the Purchaser(s) for any
and all such liabilities, whether outstanding or contingent at the time of
Closing.

 

3.1.4.The Company will have no assets or liabilities at the Closing Date.

 

3.1.5.The Company is not subject to any pending or threatened litigation, claims
or lawsuits from any party, and there are no pending or threatened proceedings
against the Company by any federal, state or local government, or any
department, board, agency or other body thereof.

 

3.1.6.The Company will not be, at Closing, a party to any contract, lease or
agreement which would subject it to any performance or business obligations
after the Closing Date.

 

3.1.7.The Company does not own any real estate or any interests in real estate.

 

3.1.8.The Company is not liable for any taxes, including income, real or
personal property taxes, to any governmental or state agencies whatsoever. The
Company has, prior to the Closing Date, filed all real or personal property,
sales, use, employment or other governmental tax returns or reports required to
be filed by it with any federal, state or other governmental agency and all
taxes required to be paid by the Company in respect of such returns have been
paid in full. The Company shall be responsible for any such returns that are, or
may in the future be, subject to examination by any such taxing authority. As of
the Closing Date, the Company has not received notice of any intention to
require the Company to file any additional tax returns in any jurisdiction to
which it may be subject. The Company shall be solely responsible, and indemnify
and hold harmless the Purchaser(s), for any taxes owed to, penalties assessed
by, and/or tax filings required by any federal, state, local or other
governmental agency, arising from any acts or omissions by the Company occurring
prior to the Closing Date which may arise subsequent thereto.

 

3.1.9.The Company is not in violation of any provision of laws or regulations of
federal, state or local government authorities and agencies.

 

3.1.10.The Seller either is, or on the Closing Date will be, the lawful owner of
record of the Acquired Shares, and the Seller presently has, and will have at
the Closing Date, the power to transfer and deliver the Acquired Shares to the
Purchaser(s) in accordance with the terms of this Agreement. The delivery to the
Purchaser(s) of certificates evidencing the transfer of the Acquired Shares
pursuant to the provisions of this Agreement will transfer to the Purchaser(s)
good and marketable title thereto, free and clear of all liens, encumbrances,
restrictions, other than those restrictions imposed by the Securities and
Exchange Commission, and claims of any kind.

 



Page 5 of 15  

 

 

3.1.11.There are no authorized shares of the Company other than 16,666,667
common shares and 10,000,000 preferred shares, and there are no issued and
outstanding shares of the Company other than 10,000,629 common shares. Seller,
at the Closing Date, will have full and valid title to the Acquired Shares, and
there will be no existing impediment or encumbrance to the sale and transfer of
the Acquired Shares to the Purchaser(s); and on delivery to the Purchaser(s) of
the Acquired Shares being sold hereby, all of such Shares shall be free and
clear of all liens, encumbrances, charges or assessments of any kind; such
Shares will be legally and validly issued and fully paid and non-assessable
shares of the Company’s common stock; and all such common stock has been issued
under duly authorized resolutions of the Board of Directors of the Company.

 

3.1.12.All issuances by the Company of the shares of their common stock in past
transactions have been legally and validly effected, without violation of any
preemptive rights, and all of such shares of common stock are fully paid and
non-assessable.

 

3.1.13.There will be at closing no outstanding subscriptions, options, warrants,
convertible securities or rights or commitments of any nature in regard to the
Company’s authorized but unissued common stock or any agreements restricting the
transfer of outstanding or authorized but unissued common stock. There are no
shareholders’ agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders.

 

3.1.14.There are no outstanding judgments, liens or any other security interests
filed against the Company or any of its properties.

 

3.1.15.The Company has no subsidiaries.

 

3.1.16.The Company has no employment contracts or agreements with any of its
officers, directors, or with any consultants; and the Company has no employees
or other such parties.

 

3.1.17.The Company has no insurance or employee benefit plans whatsoever.

 

3.1.18.The Company is not in default under any contract, or any other document.

 

3.1.19.The Company has no outstanding powers of attorney and no obligations
concerning the performance of the Seller concerning this Agreement.

 

3.1.20.The execution and delivery of this Agreement, and the subsequent closing
thereof, will not result in the breach by the Company or the Seller of (i) any
agreement or other instrument to which they are or have been a party or (ii) the
Company’s Articles of Incorporation or Bylaws.

 



Page 6 of 15  

 

 

3.1.21.All financial and other information which the Company and/or the Seller
furnished or will furnish to the Purchaser(s), including information with regard
to the Company and/or the Seller contained in the SEC filings filed by the
Company since its inception (i) is true, accurate and complete as of its date
and in all material respects except to the extent such information is superseded
by information marked as such, (ii) does not omit any material fact, not
misleading and (iii) presents fairly the financial condition of the organization
as of the date and for the period covered thereby.

 

3.1.22.The common stock of the Company is registered under Section 12(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and there are
no proceedings pending to revoke or terminate such registration. Since the date
of the common stock’s registration under the Exchange Act, the Company has filed
all reports with the Securities and Exchange Commission required to be filed by
the Exchange Act, and all such reports were filed timely.

 

The representations and warranties herein by the Seller shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date.

 

The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.

 

3.2.Covenants of the Seller and the Company.

 

From the date of this Agreement and until the Closing Date, the Seller and the
Company covenant the following:

 

3.2.1.The Seller will, to the best of their respective abilities, preserve
intact the current status of the Company as an issuer registered under Section
12(b) of the 1934 Exchange Act.

 

3.2.2.The Seller will furnish Purchaser(s) with all corporate records and
documents, such as Articles of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchaser(s).

 

3.2.3.The Company will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of the Purchaser(s).

 

3.2.4.The Company will not amend or change its Articles of Incorporation or
Bylaws, or issue any further shares or create any other class of shares in the
Company without the express written consent of the Purchaser(s).

 

3.2.5.The Company will not issue any stock options, warrants or other rights or
interests in or to its shares without the express written consent of the
Purchaser(s).

 

3.2.6.The Seller will not encumber or mortgage any right or interest in their
shares of the common stock being sold to the Purchaser(s) hereunder, and also
they will not transfer any rights to such shares of the common stock to any
third party whatsoever.

 



Page 7 of 15  

 

 

3.2.7.The Company will not declare any dividend in cash or stock, or any other
benefit.

 

3.2.8.The Company will not institute any bonus, benefit, profit sharing, stock
option, pension retirement plan or similar arrangement

 

3.2.9.At Closing, or as soon as practicable, the Company and the Seller will
obtain and submit to the Purchaser(s) resignations of current officers and
directors.

 

3.2.10.The Seller agrees to indemnify the Purchaser(s) against and to pay any
loss, damage, expense or claim or other liability incurred or suffered by the
Purchaser(s) by reason of the breach of any covenant or inaccuracy of any
warranty or representation contained in this Agreement.

 

3.3.Representations and Warranties of the Purchaser(s). The Purchaser(s) hereby
makes the following representations and warranties to the Seller:

 

3.3.1.The Purchaser(s) has the requisite power and authority to enter into and
perform this Agreement and to purchase the shares being sold to it hereunder.
The execution, delivery and performance of this Agreement by such Purchaser(s)
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by all necessary action, and no further consent or
authorization of such Purchaser(s) is required. This Agreement has been duly
authorized, executed and delivered by such Purchaser(s) and constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
such Purchaser(s) enforceable against such Purchaser(s) in accordance with the
terms thereof.

 

3.3.2.The Purchaser(s) is, and will be at the time of the execution of this
Agreement, an “accredited investor”, as such term is defined in Regulation D
promulgated by the Commission under the Securities Act of 1933, as amended (the
“1933 Act”), is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Purchaser(s) to utilize the information made available by the
Company to evaluate the merits and risks of and to make an informed investment
decision with respect to the proposed purchase, which represents a speculative
investment. The Purchaser(s) has the authority and is duly and legally qualified
to purchase and own shares of the Company. The Purchaser(s) is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. The information set forth on the signature page hereto regarding the
Purchaser(s) is accurate.

 

3.3.3.On the Closing Date, such Purchaser(s) will purchase the Acquired Shares
pursuant to the terms of this Agreement for its own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof.

 



Page 8 of 15  

 

 

3.3.4.The Purchaser(s) understands and agrees that the Acquired Shares have not
been registered under the 1933 Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the 1933 Act (based in part on the accuracy of the representations and
warranties of the Purchaser(s) contained herein), and that such Acquired Shares
must be held indefinitely unless a subsequent disposition is registered under
the 1933 Act or any applicable state securities laws or is exempt from such
registration. In any event, and subject to compliance with applicable securities
laws, the Purchaser(s) may enter into lawful hedging transactions in the course
of hedging the position they assume and the Purchaser(s) may also enter into
lawful short positions or other derivative transactions relating to the Acquired
Shares, or interests in the Acquired Shares, and deliver the Acquired Shares, or
interests in the Acquired Shares, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Acquired Shares, or
interests in the Acquired Shares, to third parties who in turn may dispose of
these Acquired Shares.

 

3.3.5.The Acquired Shares shall bear the following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

Or, in the case of a non-US buyer, the Acquired Shares shall bear the following
or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO SECTION 5 UNDER SAID ACT PROVIDED BY REGULATION S.”

 



Page 9 of 15  

 

 

3.3.6.The offer to sell the Acquired Shares was directly communicated to such
Purchaser(s) by the Company. At no time was such Purchaser(s) presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

3.3.7.Such Purchaser(s) represents that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such
Purchaser(s) otherwise notifies the Company prior to the Closing Date shall be
true and correct as of the Closing Date.

 

3.3.8.The foregoing representations and warranties shall survive the Closing
Date and for a period of one year thereafter.

 

Section 4.      Miscellaneous

 

4.1.Expenses.

 

Each of the Parties shall bear his own expenses in connection with the
transactions contemplated by this Agreement.

 

4.2.Governing Law.

 

The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Florida applicable to
agreements executed and to be wholly performed solely within such state.

 

4.3.Resignation of Old and Appointment of New Board of Directors and Officers.

 

The Company and the Seller shall take such corporate action(s) required by the
Company to amend the Articles of Incorporation and/or Bylaws to (a) appoint the
below named persons to their respective positions, to be effective immediately
subsequent the filing of all delinquent filings pursuant to the requirements of
the Act, and (b) obtain and submit to the Purchaser(s), together with all
required corporate action(s) the resignation of the current board of directors,
and any and all corporate officers and check signers as of the Closing Date.

 

Name   Position Guoqiang Qian   Director, President, CEO Scott Silverman  
Director, Treasurer, CFO Min Shi   Director, Secretary

 



Page 10 of 15  

 

 

4.4.Disclosure.

 

The Seller and the Company agree that they will not make any public comments,
statements, or communications with respect to, or otherwise disclose the
execution of this Agreement or the terms and conditions of the transactions
contemplated by this Agreement without the prior written consent of the
Purchaser(s), which consent shall not be unreasonably withheld.

 

4.5.Notices.

 

Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:

 

If to Seller, to:

 

Michael J. Johnson

20701 N Scottsdale Road

Scottsdale, AZ 85255

 

If to the Company:

 

Media Analytics

ATTN: Michael J. Johnson

20701 N Scottsdale Road

Scottsdale, AZ 85255

 

With a copy to (which shall not constitute notice):

 

William Macdonald

W.L. Macdonald Law Corporation

409 - 221 W. Esplanade

North Vancouver BC V7M 3J3

 

If to the Purchaser(s), to:

 

EverAsia Financial Group, Inc.

1825 Ponce De Leon Blvd

Suite 411

Coral Gables, FL 33134

 

With a copy to (which shall not constitute notice):

 

Lucosky Brookman LLP

101 Wood Avenue South, 5th Flr.

Woodbridge, NJ 08830

Attn: Joseph Lucosky, Esquire

 



Page 11 of 15  

 

 

Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.

 

4.6.Parties in Interest.

 

This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.

 

4.7.Entire Agreement.

 

This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.

 

4.8.Amendments.

 

This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.

 

4.9.Severability.

 

In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.

 

4.10.Counterparts.

 

This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement. When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals. The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.

 

[-signature page follows-]

 



Page 12 of 15  

 

 


In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.

 

  Company:       Media Analytics Corporation       By: /s/ Michael J. Johnson  
Name: Michael J. Johnson   Title President         Seller:       Media Analytics
Corporation       By: /s/ Michael J. Johnson   Name: Michael J. Johnson      
Purchaser(s):       EverAsia Financial Group, Inc.       By: /s/ Scott J.
Silverman     Scott J. Silverman, President         /s/ Guoqiang Qian   Guoqiang
Qian       /s/ Min Shi   Min Shi       /s/ Yanping Qian   Yanping Qian       /s/
Linbao Zhang   Linbao Zhang       /s/ Guofang Zhu   Guofang Zhu       /s/
Qinsheng Lu   Qinsheng Lu       /s/ Yingcai Xing   Yingcai Xing       /s/
Baocheng Liu   Baocheng Liu       /s/ Changsen Guo   Changsen Guo       /s/ Yi
Sun   Yi Sun





Page 13 OF 15  

 



 

EXHIBIT A
List of Purchasers

 

Guoqiang Qian   3,420,000  Min Shi   1,178,000  Yanping Qian    760,000  Linbao
Zhang   380,000  Guofang Zhu   380,000  Qinsheng Lu   380,000  Yingcai Xing 
 304,000  Baocheng Liu   228,000  EverAsia Financial Group, Inc.   190,000 
Changsen Guo   190,000  Yi Sun   190,000  Total   7,600,000 

 

Page 14 of 15  

 

 

EXHIBIT B
Escrow Agreement

 

(See Attached)

 

 

Page 15 of 15

 

 

